Title: From Thomas Jefferson to Caspar Wistar, 3 February 1801
From: Jefferson, Thomas
To: Wistar, Caspar



Dear Sir
Washington Feb. 3. 1801.

According to your desire I wrote to Chancellor Livingston on the subject of the bones. the following is an extract from his letter dated Jan. 7. ‘I have paid the earliest attention to your request relative to the bones found at Shawangun, & have this day written to a very intelligent friend in that neighborhood. I fear however that till they  have finished their search there will be some difficulty in procuring any part of the bones, because when I first heard of the discovery I made some attempts to possess myself of them, but found they were a kind of common property, the whole town having joined in digging for them, till they were stopped by the autumnal rains. they entertain well grounded hopes of discovering the whole skeleton, since these bones are not, like all others that they have hitherto found in that county, placed within the vegetable mould, but are covered with a stratum of clay, so that being better sheltered from the air and water, they are more perfectly preserved.—Among the bones I have heard mentioned, are the vertebrae, part of the jaw, with two of the grinders, the tusks which some have called the horns, the sternum, the scapula, the tibia & fibula, the tarsus & metatarsus. whether any of the phalanges or the ossa innominata are found, I have not heard. a part of the head containing the sockets of the tusks is also discovered. from the bones of the feet, it is evidently a claw-footed animal, & from such parts of the shoulder bones as have been discovered, it appears that the arm or fore-leg, had a greater motion than can possibly belong to the elephant or any of the large quadrupeds with which we are acquainted.—Since bog-earth has been used by the farmers of Ulster county for a manure which is subsequent to the war, fragments of at least 8. or 10. have been found, but in a very decayed state in the same bog.’
From this extract, & the circumstance that the bones belong to the town you will be sensible of the difficulty of obtaining any considerable portion of them. I refer to yourself to consider whether it would not be better to select such only of which we have no specimens, and to ask them only. it is not unlikely they would with common consent yeild a particular bone or bones, provided they may keep the mass, for their own town. if you will make the selection & communicate it to me I will forward it to the Chancellor, & the sooner the better.
Accept assurances of my high consideration & attachment

Th: Jefferson

